                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:17-CR-357-FL-1


 UNITED STATES OF AMERICA                     )
                                              )
       v.                                     )
                                              )                        ORDER
 JAMES MELVIN, II,                            )
                                              )
                  Defendant.                  )



       This matter comes before the court on defendant’s motion to suppress (DE 33). Pursuant to

28 U.S.C. § 636(b)(1)(B), a magistrate judge entered memorandum and recommendation (“M&R”)

wherein it is recommended that the court deny the motion (DE 39). Defendant objected, and the

government responded. In this posture, the issues raised are ripe for ruling. For the reasons set forth

below, the court adopts the M&R and denies the motion.

                                  STATEMENT OF THE CASE

       Indictment filed November 21, 2017, charges defendant with 1) conspiracy to distribute and

possess with intent to distribute heroin, and 2) possession with intent to distribute one kilogram or

more of heroin.

       On November 2, 2018, defendant filed the instant motion to suppress all evidence collected

pursuant to a search of defendant’s vehicle following a traffic stop on July 3, 2016. The government

responded in opposition, relying on: 1) a cell phone tracking warrant, 2) photographs of gloves and

evidence capsules, 3) a vehicle tracking warrant, 4) photograph of seized heroin, and 5) a cell phone

search warrant.
       The magistrate judge held an evidentiary hearing on the instant motion on January 30, 2019,

at which the government presented testimony of James Duffy (“Duffy”), special agent with the

United States Drug Enforcement Administration (“DEA”); James Yowell (“Yowell”), a Fayetteville

police officer and former task force officer with the DEA; Rober Reeves (“Reeves”), a former

trooper with the North Carolina Highway Patrol and former task force officer with the DEA; John

Pierce (“Pierce”) a captain with Hoke County sheriff’s office; Brandon Covington (“Covington”),

a trooper with the North Carolina Highway Patrol; and Mark Davies (“Davies”), a sergeant with

Hoke County sheriff’s office. In addition to the evidence attached to the government’s opposition,

the government introduced into evidence at hearing a video of Covington’s dash cam.

       The magistrate judge entered the M&R on February 15, 2019. Defendant objected on March

15, and the government responded on March 27, 2019.

                                   STATEMENT OF FACTS

       The court incorporates herein by reference the magistrate judge’s background summary of

testimony given at the suppression hearing and other evidence of record (see M&R (DE 39) at 1-5),

where such summary accurately describes such evidence.

                                   COURT’S DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Section 636(b) “grants the [district] judge the

broad discretion to accept, reject, or modify the magistrate’s proposed findings.” United States v.

Raddatz, 447 U.S. 667 at 680 (1980). A “de novo determination is not necessarily the same as a de

novo hearing and . . . the decision to rehear testimony is within the sole discretion of the district


                                                 2
judge, even as to those findings based on the magistrate’s judgment as to the credibility of the

witnesses before him.” Proctor v. State Government of North Carolina, 830 F.2d 514, 518 n.2 (4th

Cir. 1987) (internal quotations omitted). The court does not perform a de novo review where a party

makes only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982).

B.     Analysis

       In his motion to suppress, defendant contends that Covington, who initiated the July 3, 2016,

traffic stop of defendant, was without sufficient reasonable suspicion of criminal drug trafficking

activity to justify a 25 minute prolongation of the traffic stop while he waited for a canine to arrive

to inspect the vehicle. The magistrate judge correctly and thoroughly addressed this argument in

the M&R. Therefore, the court adopts the analysis in the M&R as its own. The court writes

separately to augment the analysis in the M&R and to address defendant’s objections.

       From the time the traffic stop was initiated to the time the canine arrived on scene, Covington

had sufficient information, relayed to him through Yowell and Reeves, to give him “more than an

‘inchoate and unparticularized suspicion or hunch’ of criminal activity” in the form of narcotics

trafficking by defendant in the subject vehicle to justify the prolonged stop. Illinois v. Wardlow,

528 U.S. 119, 124, (2000) (quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)); see United States v.

Massenburg, 654 F.3d 480, 492 (4th Cir. 2011). Both the basis for the suspicion and the relay of

information to Covington is well documented in the officers’ testimony. (See, e.g., Tr. 34-36; 49-50;

68-69). In addition, once the canine alerted to drugs in the vehicle, officers then on the scene had

probable cause to search the vehicle. See United States v. Jeffus, 22 F.3d 554, 557 (4th Cir. 1994).


                                                  3
       In his objections, defendant argues that a confidential source (“CS”) who provided

information to investigating officers was not credible, and that a July 3, 2016, tip of a drug

transaction in progress was not credible. The credibility of the CS and information he gave to

officers, however, is not directly before the court. Rather, the pertinent issue is whether such

information properly formed part of the “evidence as a whole,” in light of the “context and the

particular experience of officers charged with the ongoing tasks of law enforcement,” which

provided officers with a reasonable suspicion to conduct the prolonged traffic stop. United States

v. Branch, 537 F.3d 328, 337 (4th Cir. 2008). Where the information given by the CS about drug

trafficking was corroborated and consistent with other evidence gathered by officers, (Tr. 6-9, 17,

24, 34-35), officers properly relied upon it as part of the basis for a prolonged traffic stop.

       Defendant also argues that evidence gathered by investigating officers in June 2016, in the

form of phone calls by the CS, contacts with drug dealers with defendant’s cell phone, and trash

pulls, was not relevant to a probable cause determination on July 3, 2016. This argument misses the

mark for two reasons. First, the cited information all is relevant to the totality of the circumstances

and context supporting the reasonable suspicion of the officers. Branch, 537 F.3d at 337. As

illustrated in testimony by Yowell, the accumulated evidence pointed in a commonsense manner to

drug trafficking activity by defendant. (E.g., Tr. 34-35). Second, all of the evidence gathered in

June 2016 gained even more significance upon the alert by the canine on the vehicle, which then

served to establish probable cause for the search. Pennsylvania v. Labron, 518 U.S. 938, 940 (1996).

       Finally, defendant argues that the court should take into account officer Yowell’s assertion

in his testimony that, absent the canine alert, he would have released defendant and attempted to

obtain a search warrant for the vehicle. (See Tr. 40-41, 46). This assertion does not change the


                                                  4
court’s analysis. First, whether or not Yowell could have obtained a search warrant of the vehicle

without the canine alert is a hypothetical circumstance not before the court. Second, the court’s

analysis herein does not depend upon a determination of probable cause in advance of the canine

alert, but rather upon a reasonable suspicion to justify the prolonged stop.

                                         CONCLUSION

       Based upon the foregoing, upon de novo review of the M&R, and upon considered review

of the record and defendant’s objections, the court overrules defendants objections and ADOPTS

the M&R (DE 39). Accordingly, defendant’s motion to suppress (DE 33) is DENIED.

       SO ORDERED, this the 22nd day of April, 2019.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 5
